Citation Nr: 1755924	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-30 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968, to include service in the Republic of Vietnam.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in St. Louis, Missouri.  
 
In June 2015 the Board remanded the issue on appeal for additional development and new VA examinations.  The issue has returned to the Board for appellate review.
 

FINDING OF FACT

The probative evidence of record is against a finding that the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran asserts that he is unable to secure or maintain employment due to his service-connected disabilities.  Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).

The Veteran has a combined disability rating of 80 percent from January 28, 2010 and a 60 percent disability rating for non-obstructive coronary artery disease from the same date, thus the minimum schedular criteria for a TDIU are met.  The Veteran is also service-connected for diabetic retinopathy, with diabetic macular edema and nuclear cortical cataracts; diabetes mellitus type II; bilateral tinnitus; peripheral neuropathy of the left and right lower extremities; bilateral hearing loss; and erectile dysfunction.  The remaining question is whether the Veteran's service-connected disabilities are severe enough to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The record reflects that the Veteran trained as an electrical engineer and attended a correspondence class.  Military personnel records indicate that the Veteran was an equipment storage specialist.  After service the Veteran worked as a power plant manager from October 1969 to January 2000.  In his January 2011 application for TDIU he reported that he had a college degree and last worked in 2000, but he also reported he did not leave his employment due to his disabilities.  He asserts that no employer will hire him given his service-connected disabilities. 

As discussed below, the Veteran underwent VA examinations in February 2011, with addendums in August 2011; January and February 2012; and January 2016.

      Heart Disease

During examinations the Veteran reported fatigue, weakness, feeling sleepy and having no energy.  The record reflects that the Veteran experiences chest pain with exertion.  Interview-based metabolic equivalent (METs) test results were no more than greater than three to five METs; which has found to be consistent with activities such as light yard work (weeding), mowing the lawn (power mower), and brisk walking (four miles per hour).  Private exercise based stress test results revealed peak METs of 5.4.  The February 2012 examiner reported the Veteran can do most activities as long as he can rest when he needs to, and noted the Veteran is limited on walking and carrying objects.  In January 2016 the examiner reported the Veteran was limited to light work.

      Peripheral Neuropathy

On examination the Veteran reported he has difficulty walking, and can only walk 100 yards at a time.  He reported that he does not experience pain when sitting, only numbness.  The record reflects that the Veteran has difficulty balancing and right heel pain.   Examiners reported that there were no functional impacts due to his peripheral neuropathy and that he has no restrictions for job activities required.  See December 23, 2015 Peripheral Nerves Examination Report.  

      Eye Disease

The Veteran has cataracts in his eyes that cause visual impairment.  In January 2012 the VA examiner reported that the Veteran had limited vision in the left eye and decreased depth perception, and that he should always wear eye protection and it might be dangerous for the Veteran to operate heavy machinery.  The January 2016 examiner reported the Veteran has loss of nearly all visual field in his left eye except along the inferotemporal quadrant.  She reported that the Veteran's eye disability does not impact his ability to work.   

      Hearing Loss and Tinnitus

The January 2012 VA examiner reported that the Veteran's hearing loss and tinnitus alone should not prevent employment.  He reported the Veteran may have trouble working well in very noisy environments, and in environments which require him to use non face-to-face communications equipment or in jobs that required a great deal of attention to high pitched sounds.  The January 2016 VA examiner reported that the Veteran has severe high frequency hearing loss and good word recognition bilaterally.  She explained that his employment capabilities that involve hearing would depend on the intensity and frequency of the signal, as well as whether his hearing aids were functioning properly.  The Veteran reported that he can hear bits and pieces of conversation, but he has to ask people to repeat themselves and he generally feels "out of the loop."  He reported that if there is a lot of noise going on he does not notice his tinnitus; he was unsure if his tinnitus makes his communication worse.  

      Diabetes Mellitus Type II

VA examiners reported that, at most, the Veteran's diabetes would have a minor effect on the Veteran's usual occupation and daily activities.  See February 25, 2011 Diabetes Mellitus Examination Report; December 23, 2015 Diabetes Mellitus Examination Report (no restrictions for job activities required).  The Veteran reported that he has low blood sugar episodes that cause him to lose coordination.  He reported these episodes occur at least once a week.  Examinations revealed that the Veteran undergoes diabetic care less than two times per month.  In a September 2012 statement the Veteran's private treatment provider reported that the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities with episode or hypoglycemic reaction requiring hospitalizations or treatment.  On examination the Veteran reported no history of hospitalization or surgery due to the diabetes and no history of hospitalization due to episodes of ketoacidosis or hypoglycemia was reported.

      Erectile Dysfunction 

No functional impairments from the Veteran's erectile dysfunction were noted during the period on appeal.

The examiner who performed the Veteran's January 2016 peripheral neuropathy, diabetes, heart disease, and erectile dysfunction examinations reviewed the Veteran's claim file and reported in a separate individual unemployability questionnaire that due to the cardiac condition the Veteran will be able to do light work, otherwise he gets fatigue and muscle weakness and possible chest pain could occur with more exertion.  The examiner explained that light work constituted exerting up 20 pounds of force occasionally, and/or up to 10 pounds of force frequently, and/or a negligible amount.  He explained that a job should be labeled light work: (1) when it requires walking or standing to a significant degree; or (2) when it requires sitting most of the time but entails pushing and/or pulling of arm or leg controls; and/or (3) when the job requires working at a production rate pace entailing the constant pushing and/or pulling of materials even though the weight of those materials is negligible.  

Medical records during the period on appeal reflect findings consistent with those on VA examination and as discussed.

During the period on appeal the Veteran's service-connected disabilities have resulted in fatigue, weakness, difficulty walking and carrying objects, pain, problems with balance and coordination, difficulty hearing and limitations in certain environments, and limited vision, particularly in the left eye.  The Veteran asserts no employer would give him a job due to his service-connected disabilities.  However, considering that he trained as an electrical engineer and worked for 30 years as a power plant manager; that the medical evidence reflects that despite his symptoms he is able to perform light work, the Board finds that the resulting limitations described by the evidence of record do not render him unable to secure or follow substantially gainful employment.  He is highly qualified for a number of positions through training, education, and experience, and the limitations placed on him as a result of his service-connected disabilities is not so severe as to preclude gainful employment given his skills.  
 
In the October 2017 Informal Hearing Presentation the Veteran's representative asserted that VA failed to adequately identify an actual employment opportunity the Veteran could obtain and maintain that qualifies as marginal employment within his community.  The Board recognizes that substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.   See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  However, this does not suggest that the Board must identify an actual employment opportunity in order to determine the Veteran's ability to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Thus, entitlement to a TDIU is not warranted.  38 U.S.C. § 1155; 38 C.F.R. § 4.16.  








      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


